DETAILED ACTION

Status of Claims

This action is in reply to the Patent Board Decision Examiner Reversed filed on 26 May 2022.
Claim 3-5, 10-13, 18- 20 are previously cancelled.
Claims 1, 2, 6-9, 14-17 & 21-30 are currently pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the examiner reversal in the Patent Board Decision the examiner respectfully rescinds the 35 U.S.C. 103 rejection.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: The instant application is directed towards cardless ATM for denomination selection. More specifically, the Applicants claim  a method, system and computer product comprising: receiving, by one or more computing devices, an identifier for a visited ATM from a mobile application on a mobile device, wherein the identifier is encoded in a quick response (OR) code displayed on a display of the visited ATM that can be scanned by the mobile device; determining, by the one or more computing devices, available denominations at the visited ATM; providing, by the one or more computing devices, a denomination request form to the mobile application such that the denomination request form allows the mobile application to create a request to withdraw funds comprising a withdrawal amount, wherein the request to withdraw funds specifies one or more denominations for the withdrawal amount, and wherein the denomination request form limits the denominations that can be specified in the request to withdraw funds to the available denominations at the visited ATM; and in response to receiving the request to withdraw funds, causing, by the one or more computing devices, the visited ATM to provide the withdrawal amount in the one or more denominations specified in the denomination request. 
Furthermore, Kobres et al.  [US 2013/0124411 A1] discloses “Techniques for automated transactions are provided. A customer pre-stages a financial transaction with a financial service. Subsequently, the customer visits an ATM and automatically acquires a code from the ATM that is then sent to a mobile transaction service for verification and to identify the staged financial transaction. The ATM interacts with the customer via the mobile device and interacts with the financial service to complete the transaction for the customer at the ATM.”
Brown et al. [US 2008/0149706 A1] discloses “Aspects of the invention provide for an end-to-end currency handling, and servicing apparatus. The apparatus may be used in any cash-centric business or enterprise for cash register till set up and balancing, back office reconciliation, and other cash payment handling activities. Further aspects of the invention provide real-time access to cash receipts for enterprise use in making financial and planning decisions.”
Cole et al. [US 2010/0174640 A1] discloses “Method, apparatus and system for setting up withdrawal change orders online or at a cash handling device for immediately retrieval and/or future retrievals of paper cash and coin. The change order may include specific requested denominations of paper cash and/or coins. The change order may also include a specific location that the user wishes to retrieve the cash at. Upon authentication of the user at the requested cash handling device within the time-frame specified, the user may receive the change order requested automatically.”
However, in the instant application none of the prior arts of record either individually or in combination teach or suggest providing, by the one or more computing devices, a denomination request form to the mobile application such that the denomination request form allows the mobile application to create a request to withdraw funds comprising a withdrawal amount, wherein the request to withdraw funds specifies one or more denominations for the withdrawal amount, and wherein the denomination request form limits the denominations that can be specified in the request to withdraw funds to the available denominations at the visited ATM; and in response to receiving the request to withdraw funds, causing, by the one or more computing devices, the visited ATM to provide the withdrawal amount in the one or more denominations specified in the denomination request.
For these reasons claims 1, 8 & 16 are deemed to be allowable over the prior art of record, and claims 2, 6-7, 9, 14-15, 17 & 21-23 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

    

	
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KITO R ROBINSON whose telephone number is (571)270-3921.  The examiner can normally be reached on M-F 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KITO R ROBINSON/Primary Examiner, Art Unit 3619